DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Acker (US 2009/0013773 A1, heretofore referred to as Acker).
Regarding claim 1, Acker teaches an axle assembly (Acker; Fig 3, Element 3 and Par 0037; Acker teaches a wheel, hub, and axle system), comprising: a housing (Acker; Fig 3, Element 18 and Par 0066; Acker teaches the stationary portion of the hub); a movable component at least partially disposed in the housing (Acker; Fig 3, Element 17 and Par 0065; Acker teaches the rotating portion of the hub); and a sensor assembly (Acker; Fig 4 and Par 0038) configured to sense a parameter of the movable component of the axle assembly (Acker; Par 0039; Acker teaches it senses at least rotational speed), the sensor assembly including: a stationary first wire coil disposed within the housing (Acker; Fig. 4, Element 32b, Fig 14, Element L1, and Par 0038), the first wire coil in electrical communication with a first electrical circuit (Acker; Fig 14, Element Block Stator and Par 0048); and a second wire coil disposed within the housing and coupled to the movable component for rotation therewith (Acker; Fig. 4, Element 32a, Fig 14, Element L2, and Par 0038), the second wire coil in electrical communication with a second electrical circuit (Acker; Fig 14, Element Block Rotor and Par 0048) including a sensing device for measuring the parameter of the movable component of the axle assembly (Acker; Fig 14, Element Vdata), wherein the second wire coil is disposed adjacent the first wire coil generating a magnetic field therebetween (Acker; Par 0048; Acker teaches the inductors L1 and L2 generate a magnetic field), and wherein the magnetic field facilitates transmission of an electrical current (Acker; Fig 14, Element Ua) varied as a function of the parameter of the movable component of the axle assembly from the second electrical circuit to the first electrical circuit (Acker; Fig 15 and Par 0049).

Regarding claim 2, Acker teaches the axle assembly of claim 1, wherein the stationary wire coil is coupled to one of the housing of the axle assembly, an actuating mechanism of a differential assembly of the axle assembly, and a stator of an electric motor of the axle assembly (Acker; 6b and Par 34; Acker teaches 6b is a stator in an axle assembly).

Regarding claim 4, Acker teaches the axle assembly of claim 1, wherein the movable component is one of a differential case of a differential assembly of the axle assembly and a rotor of an electric motor of the axle assembly (Acker; 6a and Par 34; Acker teaches 6a is a rotor in an axle assembly).

Regarding claim 4, Acker teaches the axle assembly of claim 1, wherein the second wire coil is radially spaced apart from the first wire coil (Acker; Fig 13, Element 32 and Par 0047; Acker teaches that the coils have spacing radially around the rotor and stator).

Regarding claim 5, Acker teaches the axle assembly of claim 1, wherein the second wire coil is axially spaced apart from the first wire coil (Acker; Fig 4, Element 24 and Par 0072; Acker teaches a narrow air slot between the rotor and stator).

Regarding claim 6, Acker teaches the axle assembly of claim 1, wherein at least one of the first and second wire coils is one of a continuous ring-shaped coil, a single coil element, and an array of coil elements disposed in a ring-shaped configuration (Acker; Fig 13, Element 32 and Par 0047; Acker teaches that the coils have multiple coil elements in a ring layout).

Regarding claim 7, Acker teaches the axle assembly of claim 1, wherein the first electrical circuit includes a signal device for generating an output signal indicative of the parameter of the movable component (Acker; Fig 14, Element V1 and Par 0048; Acker teaches the first circuit produces a voltage for providing the output signal Ua , which contains the rotational speed data).

Regarding claim 8, Acker teaches the axle assembly of claim 1, wherein the first electrical circuit includes a signal conditioning circuit for generating an output signal indicative of the parameter of the movable component (Acker; Fig 14, Element M and Par 0048; Acker teaches the multiplier M outputs Ua, which contains the rotational speed data).

Regarding claim 9, Acker teaches the axle assembly of claim 1, wherein the second electrical circuit further includes a capacitor connected in parallel with the sensing device (Acker; Fig 14, Element C2 and Par 0048).

Regarding claim 12, Acker teaches the axle assembly of claim 1, wherein the second electrical circuit further includes a conditioning circuit for receiving and conditioning a sensor signal generated by the sensing device (Acker; Fig 14, Elements D1-D4, Cmod, Cs, and RL and Par 0048; Acker teaches a bridge rectifier to condition the signal).

Regarding claim 13, Acker teaches the axle assembly of claim 12, wherein the conditioning circuit includes a resistor configured to receive the electrical current varied as a function of the parameter of the movable component (Acker; Fig 14, Element RL and Par 0048; Acker teaches the load resistor receives the signal from the rectifier).

Regarding claim 14, Acker teaches a method of sensing (Acker; Par 0010 and Par 0039), comprising the steps of: providing an axle assembly (Acker; Fig 3, Element 3 and Par 0037; Acker teaches a wheel, hub, and axle system) including a sensor assembly (Acker; Fig 4 and Par 0038) configured to sense a parameter of a movable component of the axle assembly (Acker; Fig 3, Element 17 and Par 0065; Acker teaches the rotating portion of the hub), wherein the sensor assembly includes a first wire coil (Acker; Fig. 4, Element 32b, Fig 14, Element L1, and Par 0038) and a spaced apart second wire coil (Acker; Fig. 4, Element 32a, Fig 14, Element L2, and Par 0038), wherein the first wire coil is in electrical communication with a first electrical circuit (Acker; Fig 14, Element Block Stator and Par 0048) including a signal device (Acker; Fig 14, V1 and Par 0048), and wherein the second wire coil is in electrical communication with a second electrical circuit (Acker; Fig 14, Element Block Rotor and Par 0048) including a sensing device for measuring the parameter of the movable component (Acker; Fig 14, Element Vdata); generating a magnetic field between the first wire coil and the spaced apart second wire coil (Acker; Par 0048; Acker teaches the inductors L1 and L2 generate a magnetic field); transmitting an electrical current from the first electrical circuit to the second electrical circuit using the magnetic field (Acker; Fig 14, Element Ua and Par 0049); measuring the parameter of the movable component utilizing the sensing device of the second electrical circuit (Acker; Fig 15 and Par 0049); transmitting an electrical current varied as a function of the parameter of the movable component from the second electrical circuit to the first electrical circuit using the magnetic field (Acker; Fig 15 and Par 0049; Acker teaches the switch S encodes the Vdata signal to send to the stator which output Ua); and generating an output signal indicative of the parameter of the movable component using the signal device of the first electrical circuit (Acker; Fig 14, Element UA and Par 0049; Acker teaches the output current Ua contains the rotation speed data).

Regarding claim 15, Acker teaches the method of claim 14, wherein the sensing device generates a sensor signal used to vary the electrical current transmitted from the first electrical circuit to the second electrical circuit (Acker; Fig 14, Element Vdata and Par 0049; Acker teaches the signal Vdata is used to alter the output current Ua).

Regarding claim 17, Acker teaches the method of claim 15, further comprising the step of conditioning at least one of the electrical current transmitted from the first electrical circuit to the second electrical circuit and the sensor signal generated by the sensing device (Acker; Fig 14, Elements D1-D4, Cmod, Cs, and RL and Par 0048; Acker teaches a bridge rectifier to condition the signal).

Regarding claim 18, Acker teaches the method of claim 14, further comprising the step of conditioning the output signal generated by the signal device (Acker; Fig 14, Elements D1-D4, Cmod, Cs, and RL and Par 0048; Acker teaches a bridge rectifier to condition the signal).

Regarding claim 19, Acker teaches the method of claim 14, further comprising the step of transmitting the output signal generated by the signal device to a controller configured to process the output signal for improving an operation of the axle assembly (Acker; Par 0009; Acker teaches a controller is in the vehicle body to receive the outputted signal).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Acker in view of May (US 2015/0028859 A1, heretofore referred to as May).

Regarding claim 10, Acker teaches the axle assembly of claim 1.
Acker is silent on wherein the second electrical circuit further includes an amplifier for increasing a magnitude of a sensor signal generated by the sensing device.
May teaches wherein the second electrical circuit (May; Fig 6, Par 0072, and Par 0073; May teaches a circuit for reading a signal from a coil based contactless measurement system) further includes an amplifier for increasing a magnitude of a sensor signal generated by the sensing device (May; Fig 6, Element 56 and Par 0072; May teaches using an amplifier for the signal output).
Before the effective filing date of the invention it would have been obvious to use the apparatus of Acker with the amplifier of May in order to correct the signal output (May; Par 0094).

Regarding claim 11, the combination of Acker and May teaches the axle assembly of claim 10. May further teaches wherein the amplifier is in electrical communication with a resistor configured to receive the electrical current varied as a function of the parameter of the movable component (May; Fig 6, Element RS and Par 0073; May teaches measuring the voltage at the shunt resistor to determine the output signal).

Regarding claim 16, Acker teaches the method of claim 15.
Acker is silent on further comprising the step of amplifying a magnitude of the sensor signal generated by the sensing device.
May teaches further comprising the step of amplifying a magnitude of the sensor signal generated by the sensing device (May; Fig 6, Element 56 and Par 0072; May teaches using an amplifier for the signal output).
Before the effective filing date of the invention it would have been obvious to use the apparatus of Acker with the amplifier of May in order to correct the signal output (May; Par 0094).

Regarding claim 20, Acker teaches a network (Acker; Par 0048 and Element P; Acker teaches a phase shift network), comprising: a first electrical circuit including a power source (Acker; Fig 14, Element V1) and a signal device (Acker; Fig 14, Element M), wherein the signal device generates an output signal (Acker; Fig 14, Element Ua) indicative of a parameter of a movable component (Acker; Fig 3, Element 17, Par 0037, and Par 0049); a second electrical circuit (Acker; Fig 14, Element Block Rotor and Par 0048) including a sensing device (Acker; Fig 4 and Par 0038), wherein the sensing devices measures the parameter of the movable component and generates a corresponding sensor signal (Acker; Par 0039; Acker teaches it senses at least rotational speed); and a sensor assembly (Acker; Fig 4 and Par 0038), including: a first wire coil (Acker; Fig. 4, Element 32b, Fig 14, Element L1, and Par 0038) in electrical communication with the first electrical circuit (Acker; Fig 14, Element Block Stator and Par 0048); and a second wire coil (Acker; Fig. 4, Element 32a, Fig 14, Element L2, and Par 0038) in electrical communication with the second electrical circuit (Acker; Fig 14, Element Block Rotor and Par 0048), wherein the second wire coil is spaced apart from the first wire coil generating a magnetic field therebetween (Acker; Par 0048; Acker teaches the inductors L1 and L2 generate a magnetic field) to facilitate a transmission of an electrical current (Acker; Fig 14, Element Ua) varied as a function of the parameter of the movable component from the second electrical circuit to the first electrical circuit (Acker; Fig 15 and Par 0049); and a conditioning circuit for receiving and conditioning the sensor signal generated by the sensing device (Acker; Fig 14, Elements D1-D4, Cmod, Cs, and RL and Par 0048; Acker teaches a bridge rectifier to condition the signal), and wherein the sensor signal is used to vary the electrical current transmitted from the first electrical circuit to the second electrical circuit (Acker; Fig 14, Element Vdata and Par 0049; Acker teaches the signal Vdata is used to alter the output current Ua).
	Acker is silent on wherein the second electrical circuit further includes at least one of an amplifier for increasing a magnitude of the sensor signal generated by the sensing device.
May teaches wherein the second electrical circuit (May; Fig 6, Par 0072, and Par 0073; May teaches a circuit for reading a signal from a coil based contactless measurement system) further includes at least one of an amplifier for increasing a magnitude of the sensor signal generated by the sensing device (May; Fig 6, Element 56 and Par 0072; May teaches using an amplifier for the signal output).
Before the effective filing date of the invention it would have been obvious to use the apparatus of Acker with the amplifier of May in order to correct the signal output (May; Par 0094).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Paielli teaches a differential control system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2858                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858